FILED

United States District Court 2021 JAN 32 p |
for the — “e PM 2: 34
Middle District of Florida OLE BS. rRict or ee?

Le
ses GAL F Fig
Orlando Division AxDO, FLORIDA RIDA

ee

Charles Steven Chauncy January 19, 2021
Plaintiff
v Civil Action No. 6:20-CV-1288-78EJK

David Michael Clower, P.A.
and David Michael Clower
Defendant(s)

Comes the Plaintiff, Charles Steven Chauncy entering a motion for this honorable court to compel the
defendant(s) David Michael Clower, P. A. and David Michael Clower to comply fully with Rule 26 (1), (A)
(iii, iii,iv), of the Federal Rules of Civil Procedure.

The defendant(s) have been coy and not forthcoming with the written request for production of documents
in the discovery process submitted to said defendant(s) on October 12,2020. The plaintiff filed a civil
complaint against the defendant(s) in the Middle District of Florida, Orlando Division pursuant to the
guidelines of the parties residing in different states and the relief requested exceeds 75,000.

Accordingly, the plaintiff requests the court to direct the defendant(s) to fully comply and respond
specifically to the 21 discovery interrogatories submitted to the defendant(s) prior to February 15, 2021 as
the parties agreed upon in the Case Management Report submitted and approved by this court. The
plaintiff further requests the court to clarify to the defendant(s) that discovery is for production of
documents and not inspection of documents in the possession of the defendant(s) some 750 miles away.

Enclosed is a copy of an email, dated 12-14-2020, to the defendant(s) attempting to attain the discovery
documents requested. The request from the plaintiff is reasonable and any expenses associated with the
production of the documents and forwarding such documents to the plaintiff will be reimbursed to the
defendant(s). The defendant(s) have chosen not to respond to the reasonable request by the plaintiff.

Finally, should the defendant(s) continue to defy the court’s orders in this matter, the plaintiff requests a
summary judgment against the defendant(s)and the relief sought in this litigation be granted.

Chale

Charles Steven Chauncy
Chauncys60@qmail.com
2620 Bluefield Ave.
Nashville, TN. 37214

cc: David Michael! Clower P.A.
David Michael Clower
